[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1842

                        UNITED STATES,

                          Appellee,

                              v.

                      DANIEL D. TAVARES,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Daniel D. Tavares on brief pro se.                             
Donald K. Stern, United States Attorney, and Michael J. Pelgro,                                                                          
Assistant United States Attorney, on brief for appellee.

                                         

                      FEBRUARY 25, 1998
                                         

     Per  Curiam.  Pro  se prisoner Daniel  Tavares appeals a                                      

district court order that denied  a motion for new trial that

he filed on April 14, 1997.1  The motion was properly denied.                                       1

The motion was not based  on newly discovered evidence and it

was filed,  without an extension,  more than two  years after

the jury found Tavares guilty  of being a felon in possession

of a  firearm.  See 18 U.S.C.    922(g)(1).  Thus, the motion                               

was  plainly untimely  under Fed.  R.  Crim. P.  33, and  the

district court had  no jurisdiction to grant it.   See United                                                                         

States v. DiSanto,  86 F.3d 1238, 1250 n. 12 (1st Cir. 1996).                             

Although  we need  not  reach  the issue,  we  note that  the

ineffective assistance of  counsel claim that  Tavares argues

on appeal  is meritless.   The additional points,  raised for

the first  time in Tavares's  reply brief,  are not  properly

before us.  

     Affirmed.  See Local Rule 27.1.                               

                                                    

   1Tavares's reply brief incorrectly asserts that this               1
appeal pertains to another motion for new trial that appears
as Exhibit D to the government's brief.  However, the record
indicates that Tavares never filed a notice of appeal from
the order that denied that motion.

                             -2-